Chapman, C. J.
The principles to be applied to this case are plain. When pne of two copartners dies, the survivor should settle the estate, and account to the personal representative of the deceased. Washburn v. Goodman, 17 Pick. 519. But if the survivor himself becomes the personal representative of the deceased, he becomes bound, as executor or administrator, to render an account of his proceedings to the judge of probate. That account necessarily involves the settlement of the partnership affairs. There is no need of any other legal process, because all persons interested in the estate have an opportunity to be heard in respect to the settlement. Forward v. Forward, 6 Allen, 494. He has no right to have his account allowed without such hearing. Decree affirmed.